Citation Nr: 1826095	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  13-03 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include cervical HNP, status post arterio cervical discectomy, C5-C6 corpectomy claimed as a back condition.


REPRESENTATION

The Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1967 to July 1970, with subsequent service in the United States Army Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Guaynabo, Puerto Rico.

In April 2015, the Board reopened the Veteran's claim for service connection for a back disability, including the cervical and lumbar regions, and remanded the underlying service connection claim, along with the TDIU claim, for further development.

In March 2017, the Board remanded this issues of (1) entitlement to service connection for lumbar degenerative disc disease, herniated nucleus pulposus (HNP), stenosis, status post decompressive lumbar laminectomy and instrumentation and clinical bilateral lumbar radiculopathy, claimed as a back condition; (2) entitlement to service connection for cervical HNP, status post arterio cervical discectomy, C5-C6 corpectomy, claimed as a back condition; and (3) entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).

Subsequent to the March 2017 remand, the agency of original jurisdiction (AOJ) granted service connection for lumbosacral strain (claimed as back condition), which constitutes a full grant of the benefit sought.  In addition, the AOJ granted entitlement to a TDIU.  The Veteran has not expressed disagreement with the effective date of the award of TDIU.  As such, neither of these two issues remain before the Board.





FINDINGS OF FACT

The Veteran's cervical HNP, status post arterio cervical discectomy, C5-C6 corpectomy did not have its onset in service, and is not otherwise related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for cervical HNP, status post arterio cervical discectomy, C5-C6 corpectomy are not met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

With respect to the issues herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

"[A] veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The Veteran seeks service connection for cervical HNP, status post arterio cervical discectomy, C5-C6 corpectomy claimed as a back condition.  The Board finds that the Veteran does not meet the requirements for service connection for this claimed disability.

An August 1967 enlistment examination notes the Veteran's spine and musculoskeletal system to be normal, as well as the head, face, neck, and scalp.  The Veteran indicated that he did not wear a brace or back support.  An undated report of medical examination from service also notes spine and musculoskeletal system to be normal, as well as the head, face, neck, and scalp.  At separation, the Veteran noted "yes" for "back trouble of any kind" in his report of medical history; he indicated "no" for if he had ever "worn a brace or back support" and the examiner noted the spine and musculoskeletal system to be normal, as well as the head, face, neck, and scalp.  See July 1970, Service Treatment Record, Separation Examination.  Similarly, a later examination for the reserves from September 1975, noted a normal spine and musculoskeletal system, as well as a normal head, face, neck, and scalp.  At this examination, the Veteran reported that his health was good, that he did not have recurrent back pain, nor did he wear a brace or back support.

The Veteran was afforded a VA examination in June 2015 for his claimed cervical disability.  The examiner diagnosed the Veteran with cervical HNP, s/p anterio cervical discectomy, C5-C6 corpectomy.  Regarding the neck pain, the Veteran stated that he did not feel neck pain until approximately 1987 when he had an accident working as a truck driver and was moving some merchandise with an electric hand truck, when he worked as a civilian at Ft. Buchanan commissary.  The Veteran stated that he does not recall injuring his neck until that time.  The examiner noted that no record is seen of treatment for the back or neck in the first several years after release from the military.  Although it is seen that the Veteran does have serious back and neck conditions at present, no link is found between the actual conditions and military service.  The examiner opined that the neck HNP, DDD and cervical surgery are less likely as not related to his military service.  

The Veteran was afforded another VA examination in July 2017.  The examiner diagnosed the following conditions: degenerative arthritis of the spine; intervertebral disc syndrome; and cervical HNP, s/p anterior cervical discectomy, C5-6 corpectomy and noted a date of diagnosis as March 2002.  The examiner noted that the Veteran reports that he began to feel neck pain around 1987 when he had an accident working as a truck driver when he used to work as a civilian at Ft. Buchanan commissary.  The examiner further noted that the Veteran reports that he did not request to be evaluated for cervical or neck condition.  He mentioned that he is very "clear" that he never complained or received treatment for neck or cervical pain while he was in active service.  The examiner noted that medical records are silent for the claimed condition at least within ten years after being released from active service.  The examiner opined that after reviewing all medical records, there is no evidence to suggest a direct nexus of causality between military service injuries to the present actual cervical condition.  The examiner explained that actual cervical condition is a chronic condition that tends to progressively worsen over time with natural aging process and/or due to repetitive trauma.  As seen on the medical literature, you do not develop degenerative joint disease or degenerative disc disease radiographic findings in short periods of service.  This is a long standing process.  Actual cervical conditions are more likely than not caused by age and/or occupational history, all of which predispose to developed cervical spine degenerative disc disease.  There is significant evidence in medical literature that supports the fact that actual cervical condition can be considered part of the normal aging process in patients older than 40 years old.  The Veteran used to work as a "heavy equipment operator (heavy truck driver)" for more than 20 years.  This kind of job required a physical demanding job in his upper back area, which makes the Veteran prone to suffer from discogenic disease.  It is worth mentioning that the current cervical condition was diagnosed by x-ray several years after active duty service.  The examiner summarized by stating that, as mentioned before, the finding the cervical spine is more likely than not related to the natural process of aging.  Important also to mention, that there is no evidence of continuity of treatment for the claimed condition at least within ten years after being released from active service.  

Upon review of the evidence above, the Board finds that while the Veteran has satisfied the first element of service connection, in that he has a present diagnosis of a disability, he does not meet the second requirement for service connection.  That is, the Veteran has not established an in-service occurrence or aggravation of a disease or injury.  Rather, and significantly, according to his two examinations, the Veteran's contention is that he hurt his neck after service while working as a truck driver as a civilian at Ft. Buchanan commissary.  Indeed, the July 2017 examiner stated that the Veteran reports that he did not request to be evaluated for cervical or neck condition and that he is very "clear" that he never complained of or received treatment for neck or cervical pain while he was in active service.  This is supported by the service treatment records, which are silent as to an injury to the neck.  In addition, the Veteran reported that his neck pain did not begin until 1987, almost twenty years after he left service.  Because the Veteran does not point to an event in service, which led to his disability, the Board cannot find that he meets the second element of service connection. 

The Board notes that, while the Veteran reported that his neck injury occurred after service, he did identify what appears to be an in-service event in regards to a separate lower back claim.  This injury occurred while the Veteran was holding a 300 pound base plate that was being lowered from a tank.  However, to the extent that the Veteran may be arguing that his current neck disability is related to this event, the Board still finds that service connection is not warranted.  The service treatment records do not note pain or injury to the neck, upon entry or separation from service.  

Moreover, the July 2017 VA examination opined that the cervical HNP, status post arterio cervical discectomy, C5-C6 corpectomy, claimed as a back condition, is less likely than not caused by or resulting from an injury or event that occurred in-service while unloading a base plate which weighed about 300 pounds during service.  Rather, the examiner provided a detailed rationale explaining why the Veteran's disability is more likely due to the process of aging and/or due to repetitive trauma, such as the Veteran's many years of work as a "heavy equipment operator (heavy truck driver)."  

Finally, the Board acknowledges that the Veteran is competent to testify as to facts he personally observed or described; this includes recalling what he personally felt, saw, smelled, heard, or tasted.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to offer opinions on complex medical matters.  Whether the Veteran's cervical disability is causally related to an injury involving a 300 pound base plate, assuming that is the Veteran's contention, it cannot be determined by mere observation alone.  The Board finds that determining the etiology or aggravation of the Veteran's cervical spine disability is not within the realm of knowledge of a non-expert, and concludes that any nexus opinion he offers in this regard is not competent evidence and therefore not probative of whether his cervical spine disability is attributable to his active duty service.  Accordingly, the Board affords more probative weight to the July 2017 VA examiner's opinion, which was conducted by health care professional and based on physical examination and review of the evidence in the claim file.  The opinion is supported by adequate rationale.  

According, the Board must deny the Veteran's claim of to service connection for cervical HNP, status post arterio cervical discectomy, C5-C6 corpectomy claimed as a back condition because the preponderance of the evidence weighs against the claim.  See 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for cervical HNP, status post arterio cervical discectomy, C5-C6 corpectomy claimed as a back condition, is denied.




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


